Citation Nr: 1015432	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
an upper respiratory condition.

2.  Entitlement to service connection for bruxism, to include 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
November 1981 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the claimed disabilities.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2009.  A copy of the 
hearing transcript has been associated with the claims file.

The issue of entitlement to a total disability rating based 
on individual unemployment (TDIU) has been raised by the 
record, specifically in the Veteran's March 2009 hearing 
testimony, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Asthma

VA treatment records dated April 2008 reflect a current 
diagnosis of asthma.  Service treatment records prior to 
December 1990 contain no entries of complaints, treatment, or 
diagnoses of respiratory conditions.  However, an individual 
sick slip dated December 1990 indicates that the Veteran was 
seen for complaints of an upper respiratory infection.  The 
treating physician recommended that she be limited to indoor 
duties and kept out of the dust.  No further entries were 
recorded, and service treatment records do not contain a 
specific separation examination for the Veteran's period of 
service ending in 1991.

The Veteran submitted a statement in support of her claim in 
December 2007, and testified at a Travel Board hearing in 
March 2009.  She stated that she had almost continuous 
respiratory infections due to frequent dust storms, burning 
oil fields, and proximity to the flight line and aircraft 
fumes.  As a respiratory therapist, she treated herself 
initially but eventually saw a doctor and was told she had a 
severe respiratory infection.

The Board notes that the Veteran was afforded a VA 
examination in January 2005.  However, no opinion was offered 
with respect to the etiology of the Veteran's condition.

Based on the evidence of record, the Board finds that a VA 
examination is necessary in order to fully and fairly 
adjudicate the Veteran's claim.  The Veteran has submitted 
evidence of a current disability, as well as documentary and 
lay evidence of respiratory difficulties in service.  An 
examination is warranted to determine the relationship, if 
any, between the Veteran's current condition and service.

Bruxism

The Veteran contends that she has bruxism that is related to 
her service-connected PTSD.  A March 2009 letter from the 
Veteran's dentist stated that the Veteran grinds her teeth, 
and that such grinding may increase when under stress.  This 
letter is insufficient to establish service connection.  See 
Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  However, 
the letter raises the possibility that the Veteran's bruxism 
is related to or aggravated by her service-connected PTSD.  
Therefore, the Veteran should be afforded an examination to 
render such a finding.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the nature and etiology of 
her claimed respiratory disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner must provide an opinion, in light 
of the examination findings and the 
service and post-service medical evidence 
of record, whether it is at least as 
likely as not that any currently diagnosed 
respiratory disorder is due to or the 
result of service, to include exposure to 
environmental hazards.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the nature and etiology of 
her bruxism.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether it is 
at least as likely as not that: (a) any 
currently diagnosed bruxism or grinding of 
the teeth is due to or the result of the 
Veteran's service-connected PTSD, or (b) 
any currently diagnosed bruxism or 
grinding of the teeth is aggravated by the 
Veteran's service-connected PTSD, or (c) 
any currently diagnosed bruxism or 
grinding of the teeth is otherwise related 
to the Veteran's service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the Veteran's 
claims based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


